Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20210201729) in view of Deng et al. (US 2015/0310815).
Regarding claims 1, 14, 17, Huang fig. 1, discloses a display panel, comprising: a substrate: the substrate is provided thereon with: a plurality of data lines (S1-S4), a plurality of gate lines (G1-G8), and a plurality of pixels (130): the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines ([0030] In a specific application, each row of sub-pixels in the pixel array includes multiple sets of sub-pixels, and each set of sub-pixels includes a first color sub-pixel, a second color sub-pixel and a third color sub-pixel arranged in a preset order. The colors of sub-pixels arranged on the same column are the same. The first color sub-pixel, the second color sub-pixel and the third color sub-pixel at least include a red sub-pixel, a green sub-pixel and a blue sub-pixel), and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels (the gate driver module can be a gate driver IC or a gate-chip on film (G-COF); each row of the pixels comprises a plurality of pixel groups: each of the plurality of pixel groups comprises an anterior first column of pixels and a posterior second column of pixels adjacent to each other (see fig. 1, a pair of the same polarity is pixel group); the first column of pixels and the second column of pixels are connected to the same data line (each pixel group is connected to a same data lines S1/S2/S3/S4); and the first column of pixels and the second column of pixels are connected to two different gate lines (see fig. 1, each pixel group is connected to different gate lines, for example the  pixel group connects with S1, G1 and G2): the polarities of data driving signals adopted by each pixel group and an adjacent pixel group in each row of the pixels are opposite (see fig. 1, each adjacent group has opposite polarities).

Deng et al. discloses FIG. 2, for example, in 2-dot inversion driving, the gate on-state duration G1 of the first row of pixel units is the same as the gate on-state duration G2 of the second row of pixel units, and there is a rising time before the signal S transmitted by the data wire can achieve a preset value to charge the pixel units, so the charging time T1 of the first row of pixel units is less than the charging time T2 of the second row of pixel units. As a result, the charging characteristic of the first row of pixel units is different from the charging characteristic of the second row of pixel units, and the horizontal-stripe phenomenon occurs between the first row of pixel units and the second row of pixel units on the display screen. 
It would have been obvious to the skilled in the art at the time of the invention to provide a timing control chip in Huang et al., as suggested by Deng et al., the motivation in order to have the charging characteristic of the first row of pixel units is different from the charging characteristic of the second row of pixel units. 
Therefore, the combination of Huang et al. and Deng et al., discloses timing control chip configured to control the turn-on time of gate activating signals of the first column of pixels and the second column of pixels: the turn-on time of the gate activating signal of the first column of pixels is greater than the turn-on tine of the gate activating signal of the corresponding second column of pixels (see Huang et al. fig. 1, and Deng fig. 2, which the charging time T1 of the first row of pixel units is less than the charging time T2 of the second row of pixel units).
Regarding claims 2, 11, 15, the combination of Huang et al. and Deng et al., discloses the display panel according to claim 1, wherein the polarities of data driving voltages corresponding to the first column of pixels and the second column of pixels are opposite (see Huang et al. fig. 2), the first column of pixels is an odd-numbered column of pixels, and the second column of pixels is an even-numbered column of pixels (see Huang et al. fig. 2): the turn-on time C1 (T2) of a gate activating signal of the corresponding odd- numbered column of pixels is greater than the turn-on time C2 (T1) of a gate activating signal of the even-numbered column of pixels (see Huang et al. fig. 1, and Deng fig. 2, ).
Regarding claims 3/12/16, 4, 7, 8, the combination of Huang et al. and Deng et al., discloses the claim 2, where m C1>C2, and C2=m"C1, wherein m is at least equal to 0.5 and Jess than 1, or m is greater than 
Regarding claims 5, 6, the combination of Huang et al. and Deng et al., discloses the charging amount of the first column of pixels is equal to that of the second column of pixels within a preset threshold range (see Huang et al. figs. 3, 6, pars. 60, 61, Deng et al. fig. 3) .
Regarding claims 9, 10, the combination of Huang et al. and Deng et al., discloses the wherein in different pixel groups, the m values satisfied between the odd-numbered column of pixels and the even-numbered column of pixels are the same; and/or wherein in different pixel groups, the m values satisfied between the odd-numbered column of pixels and the even-numbered column of pixels are different (see Huang et al figs. 1, 3, Deng et al. fig. 3) .
Regarding claim 13, see rejection above of claim 8.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20210201729), Deng et al. (US 2015/0310815) in view of Jeong et al. (US 20100097449).
Regarding claim 18, the combination of Huang et al. and Deng et al., discloses the display device according to claim 1.
However, the combination of Huang et al. and Deng et al., does not disclose the display device is one of a twisted nematic display device, an in-plane switching display device, and a multi- domain vertical alignment display device.
Jeong et al. discloses a common electrode is formed on the upper glass substrate GLS1 in a vertical electric drive manner, such as a twisted nematic (TN) mode and a vertical alignment (VA) mode. The common electrode and the pixel electrode are formed on the lower glass substrate GLS2 in a horizontal electric drive manner, such as an in-plane switching (IPS) mode and a fringe field switching (FFS) mode (par. 30).
It would have been obvious to the skilled in the art at the time of the invention to provide the display device is one of a twisted nematic display device, an in-plane switching display device, and a Huang et al. and Deng et al., as suggested by Jeong et al., the motivation in order to provide an image display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623